 UNITED STATES POSTAL SERVICEUnited States Postal ServiceandNational Alliance ofPostal and Federal Employees,Local 912andNational Alliance of Postal and Federal Employ-ees,Local604.Cases14-CA-6611(P)and14-CA-7058(P) [formerly Case 8-CA-6821(P)]January 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND KENNEDYOn July 18, 1973, Administrative Law Judge JamesV. Constantine issued the attached Decision in thisproceeding. Thereafter, both the General Counseland the Charging Parties filed exceptions andsupporting briefs,Respondent filed an answeringbrief, and the National Association of Letter Carriersfiled a brief in support of the Administrative LawJudge's Decision and in opposition to the exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record' and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,2findings,3 and conclusions of the Administrative LawJudge4 and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.MEMBERKENNEDY, concurring:I agree with my colleagues that Respondent did notviolateSection 8(a)(1) of the Act and that thecomplaint herein should be dismissed on the merits.1America Postal Workers Union,AFL-CIO; National Association ofLetter Carriers,AFL-CIO: National Rural Letter Carriers Association: andNational Post Office Mail Handlers.Watchmen,Messengers and GroupLeaders Division of theLaborers'InternationalUnion ofNorth America.AFL-CIO,were listed in the consolidated complaint and notice of hearingas Parties in Interest.2We find no merit in theChargingParties' contention that theAdmmistiztive Law Judge was biased,prejudiced,and hostile or that thehearing was not fairly conducted3Inasmuch as we agree with the Administrative Law Judge's finding onthe menu of this case that Respondent did not violate Sec. 8(a)(1) of theAct, we do not find it necessary to reach the issue of whether the presentcase is barred by the doctrinesof resjudicataor collateral estoppel.The General Counsel has excepted,inter alto,to the Adnumstrative LawJudge's finding that the transitional period is not created by the PostalReorganizationAct.Whilethe first full explication of the length of thatperiod may have been made by the U.S. District Court for the District ofColumbia inNational Postal Union v. Blount,341 F.Supp.370 (D.C D.C.,145Idisagree with the observation of the Administra-tiveLaw Judge insofar as he concluded that thedecision inNational Postal Union v. Blount,341F.Supp. 370 (D.C.D.C., 1972), affd. 409 U.S. 808(1972), is dispositive of the instant case on principlesofres judicataor collateral estoppel. The Boardintervened in theBlountcase to preserve its jurisdic-tionover the subject matter of the Alliance'samended complaint. In my view, the rejection by thecourt of the Board's motion to dismiss that proceed-ingon the ground that the amended complaintinvaded the primary jurisdiction of the Board doesnot now deprive the Board of its authority toconsider and determine the merits of the allegedunfair labor practice in the instantcase.The court'sdecision in theBlountcase isno more binding upontheBoard with respect to the merits than theunreported decision of the district court denying10(j) injunctive relief. Certainly the district court'sruling that there was not reasonable cause to supporttheGeneral Counsel's theory of violation does notnow foreclose a resolution on the merits by theBoard. SeeN. L.R.B. v. Denver Building & Construc-tionTrades Council [Gould & Preisner],341 U.S. 675(1951); see alsoBoire v. International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica [Pilot Motor Freight Carriers],479 F.2d 778(C.A. 5, 1973).In view of the decisionto dismissthe complaintherein on the merits, it appears that the earlierdecision of the majority to intervene in theBlountcase and urge that the Alliance had the right torepresent employees during the "transitional period"was ill advised. Similarly, the authorization by themajority of the Board to institute 10(j) proceedingsand urge thatsame contentionwas imprudent. Inthis proceeding, however, we are obliged to reviewthe record and decide the case on the meritsindependent of any "preliminary proceedings forinterlocutory relief." Inmy judgment, we are notobliged to perpetuate earlier erroneous judgmentsand we are not bound by the earlier court decisions1972), affd.409 U.S 808(1972),itis clear to us that the intent of Congresswas that Sec. 10(a) of the Postal Reorganization Act wouldprovidefor suchan interim period.In addition,we note that the Administrative Law Judgefound that prior to January3, 1972, theright of a minority union torepresent employees in grievances was conferred upon employees byExecutive Orders 10988 and 11991 and art IX(E) of the 1968 nationalagreement,but, at another point in his analysis,he found that this provisionexpired with the contract on March 8. 1970. In view of his previous finding,which is supported by the record, that the 1968 contract was extendedbeyond its 1970expiration date, we correct this errorAccordingly, itfollows that the 1968 contract was "preserved" by Sec 1203(b)of the PostalReorganization Act until it was supersededby thetransitional contractexecutedJuly 20, 1971. TheAdministrative Law Judge's statement that the1971 contract is "preserved" by that sectionof thePostal ReorganizationAct istherefore not adopted.4The ChargingParties' request for oral argument is hereby denied as therecord, exceptions,and briefs adequately present the issues and positions ofthe parties.208 NLRB No. 58 146DECISIONSOF NATIONALLABOR RELATIONS BOARDunder the doctrine ofres judicataor collateralestoppel.DECISIONSTATEMENT OF THE CASEJAMESV.CONSTANTINE,Administrative Law Judge:These are two unfair labor practice cases which have beenconsolidated for the purpose of trial.The consolidated casewas tried under the provisions of Section 10(b) of theNational Labor Relations Act, herein called the Act, 29U.S.C. § 160(b).SaidAct was extended to the UnitedStatesPostalServiceby Chapter12 of the PostalReorganization Act of August 12, 1970,84 Stat.719; 39U.S.C. § 101,et seq.The effective date of such extension isJuly 1, 1971.See Section 15(a) of the PRA.In Case 14-CA-6611(P) a charge was filed on January 3,1972, byNational Alliance of Postal and Federal Employ-ees,Local 912(herein called Local 912); and in Case14-CA-7058(P) a charge and an amended charge werefiled on January 20 and 24,1972, respectively,by Local604 of said National Alliance(herein called Local 604).Each charge and the amended charge names United StatesPostalService(herein called Postal Service) as theRespondent.Uponsuch charges and the amended chargetheGeneral Counsel of the National Labor RelationsBoard.by the Regional Director for Region 14, on October2, 1972,ordered said cases consolidated and also issued aconsolidated complaint.Said complaint was amended onOctober 3,1972. Said complaint as amended in substancealleges that Respondent committed unfair labor practicesviolating Section 8(a)(1) of the Act and affecting commerceand the free flow of commerce.Respondent has answeredadmitting some facts but denying that it engaged in anyunfair labor practices.Pursuant to due notice this consolidated case came on tobe heard and was tried before me at St.Louis, Missouri, onMay 21,1973. Respondent,the Charging Parties, NationalAssociation of Letter Carriers,and the General Counselwere represented at and participated in the trial,and hadfull opportunity to adduce evidence,examine and cross-examine witnesses,file briefs,and present oral argument.Counsel for the Charging Parties argued orally at the closeof the hearing.Briefs have been received from'those partieswhich were represented at the trial.The motion of National Association of Letter Carriers,AFL-CIO,herein calledNALC,to dismiss the complaintfor failure to state a cause of action was denied at thehearing,as was its motion to take official notice of therecord inNational Postal Union v. Blount,341 F.Supp. 370(D.C.D.C., 1972).Upon the entire record in this consolidated case, andfrommy observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.AS TO JURISDICTIONRespondentprovides postalservicesfor the UnitedStatesof America. Although itsmain officesare located inWashington, D.C., it operates variousfacilitiesthroughoutthe United States in performing said function. Jurisdictionover Respondent and this proceeding is conferred on theNational Labor Relations Board by the above-mentionedPostal Reorganization Act, Section 1209. 39 U.S.C. § 101,et seq.For purposes of thiscase, the relevant provisions ofthe PostalReorganizationAct, insofar as they relate to theNational Labor Relations Act, became effective on July 1,1971, in accordance with the authority granted to theboard of governors of thePostal Serviceby Section 15(a)of said Act.Ii.THE LABOR ORGANIZATIONS INVOLVEDThe following organizations are labor organizationswithin the meaning of Sections 2(5) and 8(a) of the Act:National Alliance of Postal and Federal Employees and itsLocals 912 and 604; American Postal Workers Union,AFL-CIO;NationalAssociationofLetterCarriers,AFL-CIO;National Rural Letter Carriers Association;andNational Post OfficeMailHandlers,Watchmen,Messengers,and Group Leaders Division of the Laborers'International Union of North America,AFL-CIO.III.THE UNFAIR LABOR PRACTICESIn this consolidated case the issues are:1.WhetherRespondent has refused to permit itsemployees to be represented by National Alliance, itsLocals 912 and 604, and otherlabor organizations,although not recognized as exclusive bargaining represent-atives,which such employees have selected to representthem in grievance proceedings or "appellate action" duringthe "transitional period"hereinafter set forth.2.If the preceding issue is answered in the affirmative,whether such refusal violates Section 8(a)(1) of the Act.A.General Counsel's EvidenceFrederickD. Hogan,a window clerk in the main St.Louis,Missouri, post office, and president of Local 912,testified substantially as follows.Prior to the enactment ofthe Postal Reorganization Act on August 12, 1970 (hereincalled PRA), Local 912 was informally recognized at theSt.Louis post office. As a result thereof Local 912 untilJanuary 3, 1972, was "allowed to represent employees" inall grievances, adverse actions, equal employment opportu-nity cases,and veteran preference cases. On said January 3thePostal Service put into effect Article 15 "of thecontract"which "barred the National Alliance fromrepresenting"employees regarding their grievances "inrelation to the contract," but did not restrict Local 912from representing such employees as to the other mattersenumerated in the preceding sentence.Said contract is inevidence as General Counsel's Exhibit 2, is for the periodof 2 years from July 20,1971, and recognizes seven unions(seearticle I thereof), none of which is the NationalAlliance.But it stated that a "moratorium"was placedupon its grievance and discipline procedures.Apparentlysaid moratorium expired on January 3, 1972.As of January 3, 1972, Local 912 had employeegrievances pending before the St. Louis post office.However, the said post office did not prevent said Local UNITED STATES POSTAL SERVICEfrom processing such grievances after said January 3.Nevertheless, although Local 912 attempted to representemployees concerning their grievances arising after saidJanuary 3, the St. Louis post office refused to deal withsaid Local on such grievances.Matthew Smith, Jr., a distribution clerk in the post officeatCleveland,Ohio, and president of Local 604 of theNationalAlliance, also gave evidence for the GeneralCounsel.A summary of his testimony is recited at thispoint.Smith alsohad been a vice president of said Local.Said Local 604 has members in the Cleveland post office.In his saidcapacity as vice president and president hepractically daily represented the Cleveland members of theNational Alliance "in adverse actions, grievances,et cetera."With respect to such grievances Local 604 handled thegrievances of and represented employees from 1969 toJanuary 1972 "under the old grievance procedure of theold agreement"; i.e., the contract which was in force fromMarch 9, 1968, to March 8, 1970.Under the contract aforesaid Local 604 was allowed bythepostalofficialstobe present at, and representemployees at,meetingswithmanagementconcerninggrievances of such employees who were members of Local604. But on January 5, 1972, Smith was advised by anofficial of the Cleveland post office that the NationalAlliancewould no longer be recognized in handlingemployee grievances, and that Smith could no longercontinue to attend to union business during his workinghours ashe had done prior to this. As a result of beingdenied the privileges heretofore accorded to him and theNationalAlliance,Smith complained thereof toMr.Mizick,another official of the Cleveland post office.Mizick replied that beginning January 3, 1972, theNationalAlliance,"according to what ... was thenational agreement. . . no longer had the right torepresentitsmembers in grievance procedures." Notwith-standingthat Smith tookissuewith this position,Mizickadhered to it.Then on January 13, 1972, Smith, accompanied byPowell, the labor relations director of Local 604, met withPostmasterSullivan on the controversy over the rights orprivileges of the National Alliance. Sullivan replied that he.,wasunder his instructions" to deny said rights andprivileges of the National Alliance as to grievances otherthan those relating to Equal Employment Opportunity,and that "the issueof representational rights . . . had to besettledby the courts." But Sullivan added that theNational Alliance would be able to represent employees inall grievancecaseswhich had been filed before January 3,1972.He concluded by reiterating that he "would nothonor" the National Alliance's requests to representemployees on grievances filed after said January 3. Lateron January 13, 1972, Smith wrote to Sullivan. This letterwas not admitted into evidence on the ground itwas a self-serving declaration. (See G.C.Exh. 3.) Thereafter on a"number of occasions" Smith attempted to representmembers of Local 604 in grievance proceedings inISaid crdcr provides in part that "Recognition in whatever formaccorded shall not (1) preclude any employee . from choosing his ownrepresentative in a grievance or appellate action ..:' 27 Fed Reg. 551(1962)2 In pertinentpart this subsection provides that "The Postal Service shall147Cleveland but such gneva.iceswere not entertained by thePostal Service.The General Counsel's last witness, Herbert L. Powell, adistribution clerk in the Cleveland, Ohio, post office,testified substantially as follows. (For some unexplainedreasonPowell's testimony has been inserted in thetranscript following the testimony of Robert L. White, thelast witness for the Charging Parties.) Powell is president ofDistrict 6 of the National Alliance, comprising Ohio,Indiana, and Kentucky. In this latter capacity he processedgrievances "to their conclusion" for members of theNational Alliance employed by the Postal Service. Duringthe period prior to the effective date of the PRA the PostalService granted Local 604 "informal recognition" pursuanttoExecutive Order 109881 to process said grievances.Local 604 represents clerks, carvers, mail handlers, andother crafts, but the National Alliance was not a party tothecollective-bargaining contracts of 1968 and 1971between the Postal Service and certain national unions. Onthe other hand, prior to the enactment of PRA Local 604had contracts with the Cleveland post office coveringclerks, special delivery messengers, and mail handlers andrepresented such employees in those crafts on grievances.About January 13, 1972, Postmaster Sullivan of theCleveland post office notified Powell that the NationalAlliance and its locals would no longer be allowed toprocess grievances for its members who were employees ofsaid post office.Matthew Smith, Jr., then president ofLocal 604, was also present on this occasion. Powelldisagreed with Sullivan, relying on section 1001(b)2 of thePRA, but Sullivan contended that only those organizationswhom the Postal Service recognized as "exclusives"(among which the National Alliance was not included)could represent employees in grievance proceedings.At this point the General Counsel rested. Thereupon theCharging Parties introduced additional evidence, set forthbelow, to support the complaint.B.Evidence by the Charging PartiesMichaelWheeler, an employee of the St. Louis postoffice and first vice president of Local 912, gave evidenceas a witness for the Charging Parties. A conspectus of histestimony follows. Prior to January 3, 1972, Local 912represented St. Louis postal employees on grievances"under the national agreement between management andthe national craft unions." In such cases no other craftunion was present at or attended the meetings where saidgrievanceswere considered by management. However,sincesaid January 3 the St. Louis post office has refused toentertain or receive any grievances of employees whenrepresented by Local 912.Another witness who appeared for the ChargingPartiesisRobert L. White, the National President of the NationalAlliance.An adequate summary of his testimony follows.The National Alliance has 147 locals in 39 States, dividedinto 10 districts. (At this point Respondent admitted thatestablishprocedures.inaccordance with this title, to assure . . itsemployees full protectionof their employment rights by guaranteeing theman opportunityfor a fair hearingon adverseactions, with representatives oftheir own choosing - 148DECISIONS OF NATIONALLABOR RELATIONS BOARDsaid National Alliance was a labor organization within themeaning of Section 2(5) of the Act, and that it had beencertified by the National Labor Relations Board "as arepresentative of a group of Postal Service employees.")Prior to January 3, 1972, the Postal Service had a "seriesof national agreements" with seven labor organizations,noneof which was the National Alliance. Saidseven areset forth in General Counsel's Exhibit 2. The agreement forthe period March 9, 1968, to March 8, 1970, was extended(see G.C. Exh. 2). The PRA went into effect on August 12,1970. Thereafter,as wellas prior thereto, and until January3, 1972, the National Alliance and its locals processedgrievances of employee members of the Postal Service ingrievanceproceedings pursuant to the agreement inevidence as General Counsel's Exhibit 2 and its predeces-sors.But after said January 3 Respondent refused toentertain such grievances when processed by the NationalAlliance, or its locals, or both.C.Concluding Findings and DiscussionUpon the evidence introduced by the General Counseland the Charging Parties, which I hereby credit, it ispatent. and I find, that until January 3, 1972, Respondent'semployees were allowed to select any representative torepresent them in grievance proceedings regardless ofwhether or not such representative was connected with thecraft unions then accorded national exclusive recognition.This practicewas sanctioned in the St. Louis andCleveland post offices. Although the National Alliance wasnot one of the unions enjoying such national exclusivenational recognition, it did handle grievances for postalemployees at the St. Louis and Cleveland post officesnotwithstanding the craft unions had collective-bargainingagreementswith said post offices and the NationalAlliance did not.Further, I find that on and after January 3, 1972,Respondent refused to continue such practice and insistedthatonly craft unions signatory to the 1971 NationalAgreement would be permitted to handle grievances foremployees of the St. Louis and Cleveland post offices, anddenied such employees the right to select the NationalAlliance as their representative in grievance proceedingsexcept as to grievances pending on January 3, 1972. Priorto January 3, 1972, such right was conferred upon postalemployees by Executive Orders 10988 and 11991 andarticle IX(E) of the 1968 collective-bargaining agreementbetween Respondent's predecessor, the Post Office-Depart-ment, and the labor organizations mentioned in thecomplaint as parties in interest. The question then iswhether Respondent's abrogating said rights on January 3,1972, to employees who were not members of said partiesin interest constitutes an unfair labor practice under theNational Labor Relations Act.It is my opinion, and I find, that Respondent did notcommit any unfair labor practices on the record developedat the trial of this case. This is because in my judgment therights of the National Alliance's members to have theirgrievances processed by it are to be ascertained pursuant toSection 9(a) of the National Labor Relations Act; that thePRA so provides in section 1209(a) thereof; that the PRAextended to the National Alliance no separate or specialright to process the grievances of its members inconsistentwith said Section 9(a); and that the parties in interest inthiscase are the only labor organizations which mayprocess grievances under said Section 9(a). The reasons forthis conclusion are briefly elucidated in the remainder ofthis Decision.1.Initially,Iam impressed with the contention,advanced by Respondent and National Association ofLetterCarriers,that the district court'sopinion anddecision inNational Postal Union v. Blount,341 F.Supp. 370(D.C.D.C.,1972), affd.409 U.S.808(1972), require afinding for Respondent either on the ground ofresjudicataor collateral estoppel.Partmar Corp.v.Paramount Corp.,347 U.S. 89, 90-91, 103, fn.9.And,of course,the Boardand the National Alliance,as parties to theBlountcase, arebound by anything decided therein and affirmed onappeal.Safir v.Gibson,432F.2d 137,143-144(C.A. 2);Commissioner v. Sunnen,333 U.S. 591, 597-598;Carmicha-el v. Allen,267 F.Supp.985, 991(D.C.N.D.Ga.). Patentlythe Board,as intervenor,became a party.Galbreath v.Metropolitan Trust Co.,134 F.2d 569,570 (C.A. 10). In myjudgment saidBlountcase will dispose of the instant caseby requiring that it be dismissed.But I believe it isdesirable to decide the case on the merits,as I may bewrong in deciding thatres judicataor collateral estoppel isdispositive of the instant case.2.However,I find as lacking in ment the request thatthe complaint be dismissed because the Regional Directorhad dismissed part of the charge inCase l4-CA-6609(P)before issuing the complaint herein.On this aspect of thecase I am of the opinion,and rule,that the said dismissalinvolved unrelated alleged violations and did not affect thecase which was tried before me. Consequently,I adhere tothe ruling which I make at the trial that the dismissal ofanother aspect of the charge did not touch upon the phaseof the charge which was presented to me by the complaint.3.On the merits I find that the case must be dismissedand I shall so recommend.It is true that,prior to January3, 1972,post office employees,as alleged in paragraph IIof the complaint,enjoyed the right to select any labororganization to represent them in grievance and adverseaction proceedings notwithstanding that such labor organi-zation had not representational status and even if anotherlabor organization represented such employees on anexclusive basis. Executive Orders 10988(1962) and 11991(1969) acknowledged this procedure. Thus, although thepost office recognized the parties in interest mentioned inparagraph 5 of the complaint as the exclusive bargainingrepresentatives of its employees,theCharging Parties,although not so recognized, were permitted to be chosen byemployees to represent them in grievance and adverseaction proceedings during this time.Article IX(E) of the 1968 contract between the postoffice and the above-described parties in interest continuedand preserved the foregoing practice of extending to anemployee"the right to select whomever he desires torepresent him at each level of the grievance procedure. Inthe event that the person selected at the various levels issomeone other than a representative of the exclusiveorganization, the exclusive organization at that level has aright to be present." The privilege described in the quoted UNITED STATES POSTAL SERVICElanguage above, taken from said article IX(E), conferredupon a minority union greater rights than such unionwould have had under Section 9(a) of our Act, for saidSection 9(a) did not grant minority unions the right torepresent employees on grievances during the period whentheir employer lawfully recognized another union as theexclusive bargaining representative of such employees.Nevertheless I find, and the answer admits, that theserights to be represented by a minority union at each levelof the grievance procedure "were in full force and effect atthe time of the enactment of the PRA." See article XV oftheGeneral Counsel's Exhibit 2, which is the July 20,1971-July 20, 1973, contract between the U.S. PostalService and seven unions recognized by it.But I find that the rights of employees to select anonrecognized union to be their representative in grievanceproceedingsdid not continue indefinitely after saidcontractwas executed. The General Counsel and theCharging Parties contend that these rights remained intactduring the "transitional period," which period is character-ized in paragraph 9 of the complaint as:... the period of time from the enactment of thePRA until such time as the Board determines appropri-ateunitsofRespondent's employees and directselections therein to determine which, if any, labororganizations shall represent Respondent's employeesin such units, or until the expiration date of the[1971-1973] contract,viz.,July 20, 1973, whicheverevent occurs sooner.But nothing in the PRA requires the conclusion that saidrightswere protected during any period following itsenactment.While it is true that sec. 1001 of the PRAprovides that the Postal Service "shall establish procedures... to assure its officers and employees full protection oftheir employment rights by guaranteeing them an opportu-nity for a fair hearing on adverse actions, with representa-tives of their own choosing," the tenor of said PRA makesclear that "representatives" is intended to mean a labororganization accorded "exclusive recognition" and doesnot comprehend a minority union. See PRA, chapter 12,secs. 1202-1209. An example suffices; sec. 1209(a) of thePRA commands that the National Labor Relations Actshall govern employee management relations in the PostalService. Yet the NLRA does not accord a minority unionthe right to represent employees on grievances whenanother union enjoys exclusive recogmtion as the repre-sentative of such employees:Meat and Provision DriversUnion, Local No. 626, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,115NLRB 890, 892;Federal Telephone andRadio Company, a Division of International Telephone andTelegraph Corporation,107 NLRB 649, 653.Nor is there any intimationinBlount,341 F.Supp. 370,that a union not being accorded exclusive recognitionwould be able to represent employees on grievances duringthis so-called "transitional period." In fact the opinion insaid case expressly states that the complaint thereinchallenged, on constitutional grounds, that section 10(a) ofthe PRA granted "during a transitional period the right ofexclusive representation in collective bargaining with149defendant Postmaster General to the defendant labororganizations, which had been successful under electionslast held under the terms of the Executive Orders."Blount,supraat 372. Hence I rule that said "transitionalperiod" isnot created by statute, and that, therefore,it isnot a periodduring which the rights of minorityunionsto representemployees on grievances survived the enactment of thePRA.Notwithstanding that the PRA does not mention a"transitional period," the Postal Service and the unionswhich are signatories to the National Agreement of July20, 1971 (see G.C. Exh. 2) themselves agreed upon a"moratorium" as to grievance and discipline proceduresbefore its implementation. (See moratorium in G.C. Exh.2.)But said parties to said National Agreement agreed thatsaid "moratorium" would terminate, and effectuation ofarticle XV of said agreement would commence, on January3, 1972.But Ifind, as briefly discussed below, that byabolishing said "moratorium" any rights of the chargingparties, as nonexclusively recognizedunions,existing priorthereto were destroyed.Nothing in the express language of the PRA,or in itslegislative history, suggests that it was intended to extendto nonexclusiveunionsthe right to represent employees inprosecuting their grievances contrary to established princi-ples announced in the National Labor Relations Act. Oneof those principles denies a union the right to act on behalfof employees in grievance procedures when another unionisa majority representative entitled to exclusive recogni-tion as such. Section 9(a) of said Act so provides. Patentlysaid Section 9(a) doesnot grantto nonexclusive unionsadvantages which are peculiar to majority unions only.Certainly the proviso to said Section 9(a) does not aid theGeneral Counsel, for this does no more than to permit anemployee to present his grievances personally "without theintervention of the [majority] bargaining representative";but it has never been construed to grant such employee theright to select a nonexclusive union to represent him onsuch grievances.It cannot be denied that section 1001(b) of the PRA ingeneral terms admonishes the Postal Service to "establishprocedures, in accordance with this Title, to assure itsofficersand employees . . . full protection of theiremployment rights by guaranteeing them an opportunityfor a fair hearing on adverse actions, with representativesof their own choosing." But the word "representatives,"fairly construed, must be read in conjunction with the useof said word in Section 9(a) of the National LaborRelations Act, since section 1209 of the PRA requires that"employee-management relations shall . . . be subject tothe provisions of" the National Labor Relations Act. And,asmentioned above, said latter Act expressly considers"representatives" to be a majority union which is the"exclusive representative of all the employees in [a] unit."So read, I am convinced, and rule, that the identicallanguage used in both Acts provide the same rights in eachAct, for otherwise it would be necessary to attribute toCongress an intent to provide postal employees withgreater rights than nonpostal employees.Iam aware that it is not unusual that the same work maysometimes connote differentmeaningseven in the same 150DECISIONS OF NATIONALLABOR RELATIONS BOARDstatute. See, for example,United States v. Ryan,350 U.S.299, 306-307, where the word "representative" in Title Iincludes only the exclusive bargaining agent but is not solimited when used in Title III of the same statute. But theCourt arrived at such a conclusion because it found thatthe legislative purport of the entire subject matter in TitleIIIand Title II manifested a congressional purpose tocover more ground than Title 1. Plainly the congressionalwill controls in ascertaining what Congress is regulating.But Iam of the opinion that, unlikeRyan, supra,Congressdesired the word "representative" in the PRA to have thesame meaning which it carried in Title I of the NationalLabor Relations Act. Cf.N.L.RB. v. Lion Oil Company,352 U.S. 282, 288 (1957).Section 1203(b) of the PRA does not detract from theforegoing analysis. That section requires that "Agreementsand supplements in effect on the date of enactment of thissection covering employees in the former Post OfficeDepartment shall continue to be recognized by the PostalService until altered or amended pursuant to law." But noagreement granting rights to the National Alliance isshown to have been in existence when said section 1203(b)was enacted. Article IX(E) of the 1968 contract conferredrights on an employee to select "whomever he desires" torepresent him in grievance proceedings, but this provisionexpired with the contract on March 8, 1970. Moreover thesuccessor contract, i.e., that of July 20, 1971 (see G.C. Exh.2), unlike its predecessor, does not grant an employee theright to choose any organization he desires to so representhim. Rather, said 1971 contract provides that the employeemay handle his grievance alone or "may be accompaniedby his steward or a union representative, if he so desires."See article XV. But the word "union" is defined in thepreamble to said 1971 contract as only those labororganizations who are parties to the contract, and theNational Alliance is not one of them.It follows that the 1968 contract can not be revived bysaid section 1203(b) of the PRA, but that only the 1971contract is preserved by said section.But, asset forthabove, the 1971 contract cannot aid the National Alliancebecause it is not mentioned therein as one of the "unions"enjoying the rights specified in said contract. Nor cansection 1206(b) of the PRA aid the General Counsel. Thispart of the statute authorizes collective-bargaining agree-ments to "include any procedures for resolution by theparties of grievances and adverse actions ...."I assumethis provision empowers the parties to agree that employ-ees may choose any labor organization to act for them ingrievance proceedings. But the 1971 contract between theparties expressly states that only unions which are partiesto that agreement-and the National Alliance is not one ofthem-may represent employees on their grievances.Hence section 1209 of the PRA is controlling. It decreesthat the subject matter involved in this case "shall . . . besubject to the provisions of" the National Labor RelationsAct.And this latter Act, as found above,failsto bestowupon a nonexclusive union the right to represent employeesin grievance transactions.4.Finally, I do not reach the question of whether aunion, such as the National Alliance, may representemployees in grievance proceedings under the NationalLabor Relations Act when no exclusive bargaining agentrepresents or is entitled to represent such employees. Thisisbecause the record not only is barren of evidenceindicating that the parties in interest in this case are notentitled to be exclusive bargaining representatives in theirrespective bargaining units, but also the complaint inparagraph 8 explicitly acknowledges that said parties ininterest "are the exclusive bargaining representatives ofRespondent's employees for a period of time known as the`transitional period.' "However, paragraph 7 of said complaint also concedesthat said parties in interest have been recognized byRespondent "as the exclusive bargaining representatives ofits employees and has negotiated and entered into a 2 yearcontract effective July 20, 1971, with said labor organiza-tions."Manifestly the General Counsel thus admits thatRespondent has lawfully recognized the parties in interestpursuant to Section 9(a) of the National Labor RelationsAct. But under said Act such recognition continues for theterm of said contract unless affirmative evidence isintroduced that such recognition no longer is viable beforesaid 2 years have expired. Further, such recognition doesnot entitle any other union, such as the National Alliance,to represent employees in grievance proceedings, as onlythe validly recognized union may so represent employeesas of right. Accordingly, Respondent on January 3, 1972,and thereafter lawfully refused to permit its employees tobe represented by the National Alliance in grievance andadverse action proceedings. Hence nothing in the recordwarrants consideration of the question whether Respon-dent had to deal with the National Alliance if noexclusively recognized unions were in the picture.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, which provides postal services for theUnited States of America, is covered by the NationalLabor Relations Act and is subject to the jurisdiction oftheNational Labor Relations Board by virtue of thepertinent provisions of chapter 12 of the Postal Reorgani-zation Act (39 U.S.C. § 1201-1209).2.The Charging Parties and the Parties in Interestdescribed in the complaint each is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent has been under no legal obligation sinceJanuary 3, 1972, to grant its employees the right to pick theNational Alliance and the ChargingParties to serve astheir representative or agent in grievance and adverseaction proceedings.4.By refusing to permit its employees on and afterJanuary 3, 1972, to designate the National Alliance and theCharging Parties to represent them in grievance andadverse action proceedings (except as to such proceedingswhich were in the process of being prosecuted on said UNITED STATES POSTAL SERVICEJanuary 3), Respondent has not committed any unfairlabor practices.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, I hereby issuethe following recommended:ORDERS151It is ordered that the complaint be, and it hereby is,dismissed.R In the event no exceptions are filed as provided in Sec 102.46 of the102 48 of said Rules and Regulations, be adopted by the said Board andRules and Regulations of the National Labor Rclations Board,the findings.beLorne its findings, conclusions,and order, and all objections thereto shallconclusions,and recommended Order herein shall,as provided in Secbe deemed waived for all purposes